
	

113 HR 968 IH: Fire-Damaged Home Rebuilding Act of 2013
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 968
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the National Flood Insurance Act
		  of 1968 to allow the rebuilding, without elevation, of certain structures
		  located in special flood hazard zones that are damaged by fire, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fire-Damaged Home Rebuilding Act of
			 2013.
		2.Requirements for
			 State and local land use controlsSubsection (a) of section 1315 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4022(a)) is amended by adding
			 at the end the following new paragraph:
			
				(3)Allowable local
				variances for certain residential structures
					(A)RequirementNotwithstanding any other provision of this
				Act, the land use and control measures adopted pursuant to paragraph (1) may
				not, for purposes of such paragraph, be considered to be inadequate or
				inconsistent with the comprehensive criteria for land management and use under
				section 1361 because such measures provide that, in the case of any residential
				structure that is located in a covered area and is substantially damaged by
				fire, a variance in accordance with subparagraph (C) may be granted, and the
				Administrator may not suspend a community from participation in the national
				flood insurance program, or place such a community on probation under such
				program, because such land use and control measures provide for such a
				variance.
					(B)Covered
				areaFor purposes of
				subparagraph (A), the term covered area means an area that—
						(i)has special flood
				hazards;
						(ii)will be protected by a levee system that
				will meet the requirements of section 65.10 of the Administrator’s regulations
				(44 C.F.R. 65.10) and toward the repair, replacement, or construction of which
				adequate progress, acceptable to the Administrator, has been made; and
						(iii)absent the protection provided by such
				levee, is subject to significant base flood elevations of not less than a
				reasonable height, as determined by the Administrator.
						(C)Variance;
				considerationsA variance in
				accordance with this subparagraph is a variance, granted by an appropriate
				official of the community, from compliance with such land use and control
				measures that allows for the repair and restoration of such structure to its
				predamaged condition without elevation of the structure, but only after a
				determination by such appropriate official that—
						(i)the repaired and
				restored structure is located on the original location of the structure prior
				to such fire damage and the footprint of such repaired and restored structure
				does not exceed the footprint of the original structure;
						(ii)the elevation of
				the repaired and restored structure is consistent with existing construction in
				the neighborhood;
						(iii)no claims payments have been made under
				flood insurance coverage under this title for losses to such structure;
						(iv)the owner of the
				structure for which the variance is granted has owned the structure continually
				from before the time of the fire damage referred to in subparagraph (A);
				and
						(v)the repair and
				restoration of the structure is for the purpose of continued occupancy by such
				owner.
						.
		3.Premium
			 ratesSection 1308 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at
			 the end the following new subsection:
			
				(j)Premium rates
				for structures with certain variancesNotwithstanding any other
				provision of this Act, the chargeable premium rate for coverage under this
				title for any residential structure provided a variance pursuant to section
				1315(a)(3) shall, after repair and restoration of the structure pursuant to
				such variance, be the rate that otherwise would apply to such structure if the
				structure had not been substantially damaged and repaired and restored pursuant
				to such
				variance.
				.
		
